 



Exhibit 10.2
THIRD AMENDED AND RESTATED PLEDGE AGREEMENT
          PLEDGE AGREEMENT, dated as of July 15, 2003, as amended and restated
as of July 30, 2004, as amended and restated as of May 31, 2006, and as further
amended and restated as of June 28, 2007 (as so amended and restated and as the
same may be further amended, restated, supplemented and/or otherwise modified
from time to time, this “Agreement”), made by each of the undersigned in its
capacity as a pledgor (together with any other entity that becomes a party
hereto pursuant to Section 23 hereof, each, a “Pledgor” and, collectively, the
“Pledgors”), in favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent
(including any successor collateral agent, the “Pledgee”) for the benefit of the
Secured Creditors (as defined below). Except as otherwise defined herein, terms
used herein and defined in the Credit Agreement referred to below shall be used
herein as therein defined.
W I T N E S S E T H:
          WHEREAS, Reynolds American Inc. (the “Borrower”), the various lending
institutions from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”), have entered
into a Credit Agreement, dated as of May 7, 1999, as amended and restated as of
November 17, 2000, as further amended and restated as of May 10, 2002, as
further amended and restated as of July 30, 2004, as further amended and
restated as of May 31, 2006, and as further amended and restated as of June 28,
2007, providing for the making of Loans to the Borrower and the issuance of, and
participation in, Letters of Credit for the account of the Borrower, all as
contemplated therein (with (i) the Lenders, the Swingline Lenders, each Letter
of Credit Issuer, the Administrative Agent, the Lead Agents, the Pledgee and the
Collateral Agent being herein called the “Lender Creditors” and (ii) the term
“Credit Agreement” as used herein to mean the Credit Agreement described above
in this paragraph, as the same may be further amended, modified, extended,
renewed, replaced, restated, supplemented and/or refinanced from time to time,
and including any agreement extending the maturity of, or refinancing or
restructuring (including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed) all
or any portion of, the indebtedness under such agreement or any successor
agreement, whether or not with the same agent, trustee, representative, lenders
or holders; provided that, with respect to any agreement providing for the
refinancing or replacement of indebtedness under the Credit Agreement, such
agreement shall only be treated as, or as part of, the Credit Agreement
hereunder if (x) either (A) all obligations under the Credit Agreement being
refinanced or replaced shall be paid in full at the time of such refinancing or
replacement, and all commitments and letters of credit issued pursuant to the
refinanced or replaced Credit Agreement shall have terminated in accordance with
their terms or (B) the Required Lenders shall have consented in writing to the
refinancing or replacement indebtedness being treated as indebtedness pursuant
to the Credit Agreement, and (y) a notice to the effect that the refinancing or
replacement indebtedness shall be treated as issued under the Credit Agreement
shall be delivered by the Borrower to the Collateral Agent);

 



--------------------------------------------------------------------------------



 




          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and/or may in the future from time to time enter
into, one or more agreements or arrangements with JPMCB or any of its affiliates
(even if JPMCB ceases to be a Lender under the Credit Agreement for any reason
(JPMCB, any such affiliate and their respective successors and assigns, each, a
“Credit Card Issuer”)) providing for credit card loans made available to certain
employees of the Borrower and/or one or more of its Subsidiaries (each such
agreement or arrangement with a Credit Card Issuer, a “Secured Credit Card
Agreement”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and/or may in the future from time to time enter
into, one or more (i) interest rate protection agreements (including, without
limitation, interest rate swaps, caps, floors, collars and similar agreements),
and/or (ii) foreign exchange contracts, currency swap agreements, commodity
agreements or other similar agreements or arrangements designed to protect
against the fluctuations in currency or commodity values (each such agreement or
arrangement with a Hedging Creditor (as hereinafter defined), a “Secured Hedging
Agreement”), with any Lender, any affiliate thereof or a syndicate of financial
institutions organized by a Lender or an affiliate of a Lender (even if any such
Lender ceases to be a Lender under the Credit Agreement for any reason) (any
such Lender, affiliate or other such financial institution that participates
therein, and in each case their subsequent successors and assigns, collectively,
the “Hedging Creditors”, and together with the Lender Creditors and each Credit
Card Issuer, the “Lender Secured Creditors”);
          WHEREAS, the Borrower and the New Senior Notes Trustee, on behalf of
the holders of the New Senior Notes, have entered into the New Senior Notes
Indenture, providing for the issuance from time to time of New Senior Notes by
the Borrower;
          WHEREAS, the Borrower and the Refinancing Senior Notes Trustee, on
behalf of the holders of the Refinancing Senior Notes, may from time to time
enter into the Refinancing Senior Notes Indenture, providing for the issuance
from time to time of Refinancing Senior Notes by the Borrower;
          WHEREAS, pursuant to the Subsidiary Guaranty, each Pledgor (other than
the Borrower) has jointly and severally guaranteed to the Lender Secured
Creditors the payment when due of the Guaranteed Obligations (as defined in the
Subsidiary Guaranty);
          WHEREAS, pursuant to the Borrower Guaranty, the Borrower has
guaranteed to the Hedging Creditors and the Credit Card Issuers the payment when
due of the Guaranteed Obligations;
          WHEREAS, each Specified RAI Senior Notes Pledgor (other than the
Borrower) has jointly and severally guaranteed to the New Senior Notes Creditors
the payment when due of principal and interest on the New Senior Notes;
          WHEREAS, each Specified RAI Senior Notes Pledgor (other than the
Borrower) may from time to time jointly and severally guarantee to the
Refinancing Senior Notes Creditors the payment when due of principal and
interest on the Refinancing Senior Notes;
          WHEREAS, certain of the Pledgors have heretofore entered into a Pledge
Agreement, dated as of July 15, 2003, as amended and restated as of July 30,
2004, and as

2



--------------------------------------------------------------------------------



 



further amended and restated as of May 31, 2006 (as so amended and restated and
as the same may be further amended, restated, modified and/or supplemented from
time to time to, but not including, the date hereof, the “Second Amended and
Restated Pledge Agreement”);
          WHEREAS, the Pledgors desire to further amend and restate the Second
Amended and Restated Pledge Agreement in the form of this Agreement;
          WHEREAS, the Credit Agreement requires this Agreement be executed and
delivered to the Pledgee by the Pledgors and the Secured Credit Card Agreements,
the Secured Hedging Agreements and the New Senior Notes Indenture require that
this Agreement secure the respective Obligations as provided herein;
          WHEREAS, each Pledgor desires to execute this Agreement to satisfy the
requirements described in the preceding paragraph;
          NOW, THEREFORE, in consideration of the benefits accruing to each
Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
and hereby covenants and agrees with the Pledgee as follows:
          1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor
for the benefit of the relevant Secured Creditors to secure:
     (i) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of each Pledgor, now existing or hereafter incurred
under, arising out of or in connection with each Credit Document to which such
Pledgor is a party (including, without limitation, indemnities, fees and
interest (including all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding)) and the due
performance of and compliance by each Pledgor with the terms of each such Credit
Document (all such obligations and liabilities under this clause (i), except to
the extent consisting of obligations or liabilities with respect to Secured
Credit Card Agreements and Secured Hedging Agreements, being herein collectively
called the “Credit Document Obligations”);
     (ii) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of each Pledgor, now existing or hereafter incurred
under, arising out of or in connection with each Secured Credit Card Agreement,
including, all obligations, if any, of each Pledgor under its Guaranty in
respect of Secured Credit Card Agreements (all such obligations and liabilities
under this clause (ii) being herein collectively called the “Credit Card
Obligations”);

3



--------------------------------------------------------------------------------



 



     (iii) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of each Pledgor, now existing or hereafter incurred
under, arising out of or in connection with each Secured Hedging Agreement,
including, all obligations, if any, of each Pledgor under its Guaranty in
respect of Secured Hedging Agreements (all such obligations and liabilities
under this clause (iii) being herein collectively called the “Hedging
Obligations”);
     (iv) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of each Pledgor, now existing or hereafter incurred
under, arising out of or in connection with each New Senior Notes Document to
which it is a party (including all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) and the due
performance and compliance by each Pledgor with the terms of each such New
Senior Notes Document (all such obligations and liabilities under this clause
(iv) being herein collectively called the “New Senior Notes Obligations”);
     (v) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of each Pledgor, now existing or hereafter incurred under,
arising out of or in connection with each Refinancing Senior Notes Document to
which it is a party (including all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) and the due
performance and compliance by each Pledgor with the terms of each such
Refinancing Senior Notes Document (all such obligations and liabilities under
this clause (v), being herein collectively called the “Refinancing Senior Notes
Obligations”);
     (vi) any and all sums advanced by the Pledgee in order to preserve the
Collateral and/or its security interest therein;
     (vii) in the event of any proceeding for the collection of the Obligations
(as defined below) or the enforcement of this Agreement, after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Pledgee of its
rights hereunder, together with reasonable attorneys’ fees and court costs; and

4



--------------------------------------------------------------------------------



 



     (viii) all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;
all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (viii) of this Section 1 being herein collectively called the
“Obligations”.
          2. DEFINITIONS; REPRESENTATIONS. (a) The following capitalized terms
used herein shall have the definitions specified below:
          “Additional Senior Notes” shall have the meaning provided in the
Credit Agreement.
          “Adverse Claim” has the meaning given such term in Section 8-102(a)(1)
of the UCC.
          “Agreement” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Applicable Obligations” shall mean (i) for each Pledgor that is a
Specified RAI Senior Notes Pledgor, all the Obligations and (ii) for each
Pledgor that is not a Specified RAI Senior Notes Pledgor, all the Obligations
other than the New Senior Notes Obligations and the Refinancing Senior Notes
Obligations, provided that (x) the New Senior Notes Obligations shall be
excluded from the Applicable Obligations of a Specified RAI Senior Notes
Pledgor, to the extent the New Senior Notes Documents do not require the New
Senior Notes Obligations to be secured pursuant to this Agreement, and (y) the
Refinancing Senior Notes Obligations shall be excluded from the Applicable
Obligations of a Specified RAI Senior Notes Pledgor, to the extent the
Refinancing Senior Notes Documents do not require the Refinancing Senior Notes
Obligations to be secured pursuant to this Agreement.
          “Borrower” shall have the meaning provided in the recitals to this
Agreement.
          “CA Termination Date” shall have the meaning set forth in Section 18
hereof.
          “Certificated Security” has the meaning given such term in
Section 8-102(a)(4) of the UCC.
          “Class” shall have the meaning provided in Section 20 hereof.
          “Clearing Corporation” has the meaning given such term in
Section 8-102(a)(5) of the UCC.
          “Collateral” shall have the meaning provided in Section 3.1 hereof.
          “Collateral Accounts” means any and all accounts established and
maintained by the Pledgee in the name of any Pledgor to which Collateral may be
credited.
          “Collateral Proceeds” shall have the meaning provided in Section 9
hereof.

5



--------------------------------------------------------------------------------



 



          “Credit Agreement” shall have the meaning provided in the recitals to
this Agreement.
          “Credit Card Issuer” shall have the meaning provided in the recitals
to this Agreement.
          “Credit Card Obligations” shall have the meaning provided in Section 1
hereof.
          “Credit Document Obligations” shall have the meaning provided in
Section 1 hereof.
          “Designated RAI Senior Notes Collateral” shall mean, with respect to
any Specified RAI Senior Notes Pledgor, Collateral owned by such Specified RAI
Senior Notes Pledgor consisting of (i) any Principal Property of such Specified
RAI Senior Notes Pledgor and (ii) any shares of stock, all indebtedness and
other obligations of or owing by Reynolds Tobacco owned or held by such
Specified RAI Senior Notes Pledgor.
          “Event of Default” shall mean and include (i) any Event of Default
under the Credit Agreement, (ii) any “event of default” under the New Senior
Notes Documents or the Refinancing Senior Notes Documents and (iii) any payment
default (after the expiration of any applicable grace period) under any Secured
Credit Card Agreement or any Secured Hedging Agreement.
          “Exchange Senior Notes” shall have the meaning provided in the Credit
Agreement.
          “Excluded Domestic Entities” shall mean and include any Subsidiary of
RJRTH (other than Reynolds Tobacco).
          “Excluded Foreign Entities” shall mean and include one or more direct
Subsidiaries of any Pledgor that is not a Domestic Subsidiary and is (x) a
Subsidiary of RJRTH or (y) designated as an “Excluded Foreign Entity” by the
Borrower pursuant to a written notice delivered to the Pledgee; provided that if
at the time of the delivery (or required delivery) of the financial statements
of the Borrower pursuant to Section 7.01(a) or (b) of the Credit Agreement,
either (i) the aggregate book value of the assets of any Excluded Foreign Entity
(determined on a consolidating basis) as at the last day of the fiscal quarter
or fiscal year, as the case may be, to which such financial statements relate is
equal to or greater than $100,000,000 or (ii) the net sales of any Excluded
Foreign Entity (determined on a consolidating basis) as at the last day of the
fiscal quarter or fiscal year, as the case may be, to which such financial
statements relate is equal to or greater than $100,000,000 (provided that such
net sales shall be determined on a pro forma basis for the 12 months last ended
when determining whether any Person that is the survivor of any merger or
consolidation or that is the transferee of any property or assets from other
Subsidiaries of the Borrower is a Material Subsidiary), then on the 90th day
following the delivery (or required delivery) of such financial statements, such
entity shall cease to be an “Excluded Foreign Entity” for purposes of this
Agreement.
          “Excluded Investment Entities” shall mean and include (i) Targacept,
Inc., a Delaware corporation, (ii) Technology Concepts & Design, Inc., a
Virginia corporation, (iii)

6



--------------------------------------------------------------------------------



 



Intellilink Services, Inc., a Georgia corporation, (iv) Large Scale Biology
Corporation, (v) R. J. Reynolds-Gallaher International Sarl, a Swiss Company,
(vi) Gallaher-Reynolds Equipment Company, an Irish Company, (vii) LS, Inc. and
(viii) preferred stock and/or “income notes” of any investment vehicle owned by
the Borrower or any of its Subsidiaries, so long as (x) such investment vehicle
invests solely in debt securities; and (y) either: (I) such preferred stock
and/or “income notes” of such investment vehicle are owned by the Borrower or
its Subsidiaries on the Fifth Restatement Effective Date; or (II) the aggregate
amount of cash used to acquire such preferred stock and/or “income notes” after
the Fifth Restatement Effective Date does not exceed $35,000,000.00.
          “Excluded RJRTH Foreign Subsidiary” shall mean any Subsidiary of RJRTH
that is not a Domestic Subsidiary of RJRTH.
          “Financial Asset” has the meaning given such term in
Section 8-102(a)(9) of the UCC, provided that the term “Financial Asset” shall
not include (i) any capital stock or other equity interests of any Excluded
Domestic Entity or any Excluded Investment Entity or (ii) any Margin Stock.
          “Hedging Creditors” shall have the meaning provided in the recitals to
this Agreement.
          “Hedging Obligations” shall have the meaning provided in Section 1
hereof.
          “Indemnitees” shall have the meaning set forth in Section 11 hereof.
          “Initial New Senior Notes” shall mean, collectively, (i) the
Borrower’s 7.25% Senior Secured Notes due 2013 in an initial aggregate principal
amount equal to $625,000,000, (ii) the Borrower’s 7.625% Senior Secured Notes
due 2016 in an initial aggregate principal amount equal to $775,000,000 and
(iii) the Borrower’s 7.75% Senior Secured Notes due 2018 in an initial aggregate
principal amount equal to $250,000,000, in each case issued pursuant to the New
Senior Notes Indenture, as in effect on the Fourth Restatement Effective Date
and as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms thereof and the Credit Agreement.
          “Instrument” has the meaning given such term in Section 9-102(a)(47)
of the UCC.
          “Investment Property” has the meaning given such term in
Section 9-102(a)(49) of the UCC, provided that the term “Investment Property”
shall not include (i) any capital stock or other Equity Interests of any
Excluded Domestic Entity, any Excluded Investment Entity or any Excluded RJRTH
Foreign Subsidiary or (ii) any Margin Stock.
          “Lender Creditors” shall have the meaning provided in the recitals to
this Agreement.
          “Lender Secured Creditors” shall have the meaning provided in the
recitals to this Agreement.

7



--------------------------------------------------------------------------------



 



          “Lenders” shall have the meaning provided in the recitals to this
Agreement.
          “Limited Liability Company Assets” shall mean all assets, whether
tangible or intangible and whether real, personal or mixed (including, without
limitation, all limited liability company capital and interests in other limited
liability companies), at any time owned or represented by any Limited Liability
Company Interest.
          “Limited Liability Company Interest” shall mean the entire limited
liability company interest at any time directly owned by each Pledgor in any
limited liability company; provided that the term “Limited Liability Company
Interest” shall not include any limited liability company interest of any
Excluded Domestic Entity, any Excluded Investment Entity or any Excluded RJRTH
Foreign Subsidiary (with any limited liability company the equity interests of
which are required to be included as “Limited Liability Company Interests”
hereunder being herein called a “Pledged LLC”).
          “LSB Note” shall mean that certain Non-Recourse Secured Promissory
Note, dated May 14, 1997, made by Technology Directors II, LLC to R.J. Reynolds
Tobacco Company (as assignee of Reynolds Technologies, Inc.) as amended from
time to time, in an initial aggregate principal amount of $15,000,000.
          “New Senior Notes” shall mean (i) the Initial New Senior Notes,
(ii) the Exchange Senior Notes and (iii) the Additional Senior Notes, in each
case as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms thereof and the Credit Agreement.
          “New Senior Notes Creditors” shall mean the New Senior Notes Trustee
and the holders of the New Senior Notes.
          “New Senior Notes Documents” shall mean the New Senior Notes and the
New Senior Notes Indenture.
          “New Senior Notes Indenture” shall mean the Indenture, dated as of
May 31, 2006, among the Borrower, the Subsidiary Guarantors and The Bank of New
York, as trustee, as in effect on the Fifth Restatement Effective Date and as
the same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and the Credit Agreement.
          “New Senior Notes Obligations” shall have the meaning provided in
Section 1 hereof.
          “New Senior Notes Trustee” shall mean the trustee under the New Senior
Notes Indenture.
          “Notes” shall mean all promissory notes at any time issued to, or held
by, any Pledgor, provided that the term “Note” shall not include the LSB Note.
          “Noticed Event of Default” shall have the meaning provided in
Section 5 hereof.

8



--------------------------------------------------------------------------------



 



          “Notified Non-Credit Agreement Event of Default” means (i) the
acceleration of the maturity of any New Senior Notes or Refinancing Senior Notes
or the failure to pay at maturity any New Senior Notes or Refinancing Senior
Notes, or the occurrence of any bankruptcy or insolvency Event of Default under
the New Senior Notes Indenture or the Refinancing Senior Notes Indenture,
(ii) any Event of Default under a Secured Credit Card Agreement or (iii) any
Event of Default under a Secured Hedging Agreement, in the case of any event
described in clause (i), (ii) or (iii) to the extent the New Senior Notes
Trustee or the Refinancing Senior Notes Trustee, the relevant Credit Card Issuer
or the relevant Hedging Creditor, as the case may be, has given written notice
to the Collateral Agent that a “Notified Non-Credit Agreement Event of Default”
exists; provided that such written notice may only be given if such Event of
Default is continuing and, provided further, that any such Notified Non-Credit
Agreement Event of Default shall cease to exist (I) once there is no longer any
Event of Default under the New Senior Notes Indenture, the Refinancing Senior
Notes Indenture, the respective Secured Credit Card Agreement or the respective
Secured Hedging Agreement, as the case may be, in existence, (II) in the case of
an Event of Default under the New Senior Notes Indenture or the Refinancing
Senior Notes Indenture, after all New Senior Notes Obligations or Refinancing
Senior Notes Obligations, as the case may be, have been repaid in full, (III) in
the case of an Event of Default under a Secured Credit Card Agreement or Secured
Hedging Agreement, such Secured Credit Card Agreement or Secured Hedging
Agreement, as the case may be, has been terminated and all Credit Card
Obligations or Hedging Obligations, as the case may be, thereunder have been
repaid in full, (IV) in the case of an Event of Default under the New Senior
Notes Indenture or the Refinancing Senior Notes Indenture, if the New Senior
Notes Creditors or the Refinancing Senior Notes Creditors, as the case may be,
holding at least a majority of the aggregate principal amount of the outstanding
New Senior Notes or the Refinancing Senior Notes, as the case may be, at such
time have rescinded such written notice and (V) in the case of an Event of
Default under a Secured Credit Card Agreement or Secured Hedging Agreement, the
requisite Credit Card Issuers with Credit Card Obligations or Hedging Creditors
with Hedging Obligations, as the case may be, thereunder at such time have
rescinded such written notice.
          “Obligations” shall have the meaning provided in Section 1 hereof.
          “Partnership Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all partnership capital and interests in other partnerships), at any time owned
or represented by any Pledged Partnership or represented by any Partnership
Interest.
          “Partnership Interest” shall mean the entire partnership interests
(whether general and/or limited partnership interests) at any time directly
owned by each Pledgor in any partnership; provided that the term “Partnership
Interest” shall not include any partnership interest of any Excluded Domestic
Entity, any Excluded Investment Entity or any Excluded RJRTH Foreign Subsidiary
(with any partnership the partnership interests of which are required to be
included as “Partnership Interests” hereunder being herein called a “Pledged
Partnership”).
          “Pledged Entity” shall mean each Pledged Partnership and each Pledged
LLC.

9



--------------------------------------------------------------------------------



 



          “Pledged Notes” shall mean all Notes at any time pledged or required
to be pledged hereunder.
          “Pledged Limited Liability Company Interests” shall mean all Limited
Liability Company Interests at any time pledged or required to be pledged
hereunder.
          “Pledged LLC” shall have the meaning provided in the definition of
“Limited Liability Company Interest”.
          “Pledged Partnership” shall have the meaning provided in the
definition of “Partnership Interest”.
          “Pledged Partnership Interests” shall mean all Partnership Interests
at any time pledged or required to be pledged hereunder.
          “Pledgee” shall have the meaning provided in the first paragraph of
this Agreement.
          “Pledgor” shall have the meaning provided in the first paragraph of
this Agreement.
          “Principal Property” shall have the meaning provided in the New Senior
Notes Indenture or the Refinancing Senior Notes Indenture (in each case as in
effect on the date hereof), as the context may require.
          “Proceeds” has the meaning given such term in Section 9-102(a)(64) of
the UCC.
          “Pro Rata Share” shall have the meaning provided in Section 9 hereof.
          “RAI Senior Notes Obligations” shall mean, collectively, the New
Senior Notes Obligations and the Refinancing Senior Notes Obligations.
          “Refinancing Senior Notes” shall have the meaning provided in the
Credit Agreement.
          “Refinancing Senior Notes Creditors” shall mean the Refinancing Senior
Notes Trustee and the holders of the Refinancing Senior Notes.
          “Refinancing Senior Notes Documents” shall mean, collectively, the
Refinancing Senior Notes and the Refinancing Senior Notes Indenture.
          “Refinancing Senior Notes Indenture” shall mean one or more indentures
entered into from time to time providing for the issuance of Refinancing Senior
Notes by the Borrower, in each case as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms thereof and the
Credit Agreement.
          “Refinancing Senior Notes Obligations” shall have the meaning provided
in Section 1 hereof.

10



--------------------------------------------------------------------------------



 



          “Refinancing Senior Notes Trustee” shall mean, collectively, the
trustee and/or trustees under the Refinancing Senior Notes Indenture.
          “Requisite Creditors” shall have the meaning provided in Section 20
hereof.
          “Restricted Pledgor” shall mean Lane and Santa Fe.
          “Secured Credit Card Agreements” shall have the meaning set forth in
the recitals to this Agreement.
          “Secured Creditors” shall mean, collectively, the Lender Secured
Creditors, the New Senior Notes Creditors and the Refinancing Senior Notes
Creditors.
          “Secured Debt Agreements” shall have the meaning provided in Section 5
hereof.
          “Secured Hedging Agreement” shall have the meaning provided in the
recitals to this Agreement.
          “Securities Account” has the meaning given such term in
Section 8-501(a) of the UCC.
          “Security” and “Securities” has the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock and all
Notes, provided that the terms “Security” and “Securities” shall not include
(i) any capital stock or other equity interests of any Excluded Domestic Entity,
any Excluded Investment Entity or any Excluded RJRTH Foreign Subsidiary;
(ii) any Margin Stock; or (iii) excess capital stock of a Foreign Corporation
not required to be pledged hereunder as a result of the application of the first
proviso appearing in the definition of Stock.
          “Security Entitlement” has the meaning given such term in
Section 8-102(a)(17) of the UCC.
          “Specified RAI Senior Notes Pledgor” shall mean the Borrower and each
Pledgor with RAI Senior Notes Obligations that is a Restricted Subsidiary (as
defined in the New Senior Notes Indenture).
          “Stock” shall mean (i) all of the issued and outstanding shares of
stock of any corporation (other than a corporation that is not organized under
the laws of the United States or any State or territory thereof (a “Foreign
Corporation”)) at any time directly owned by any Pledgor, and (ii) all of the
issued and outstanding shares of capital stock of any Foreign Corporation at any
time directly owned by any Pledgor, provided that such Pledgor shall not be
required to pledge hereunder the capital stock of a Foreign Corporation if more
than 65% of the total combined voting power of all classes of capital stock of
any Foreign Corporation entitled to vote are pledged hereunder (after giving
effect to the pledge of capital stock of such Foreign Corporation by other
Pledgors hereunder), provided further that the term “Stock” shall not include
(i) any capital stock of any Excluded Domestic Entity, any Excluded Investment
Entity or any Excluded RJRTH Foreign Subsidiary, (ii) any Margin Stock and
(iii) excess capital stock

11



--------------------------------------------------------------------------------



 




of a Foreign Corporation not required to be pledged hereunder as a result of the
application of the preceding proviso.
          “Subsequent Effective Date” shall have the meaning set forth in
Section 18 hereof.
          “Termination Date” shall have the meaning set forth in Section 18
hereof.
          “UCC” means the Uniform Commercial Code as in effect on the date
hereof in the State of New York.
          “Uncertificated Security” has the meaning given such term in
Section 8-102(a)(18) of the UCC.
     (b) Each Pledgor represents and warrants that on the date hereof (or, if
later, the date it first becomes party hereto) and on any Subsequent Effective
Date: (i) each Subsidiary of such Pledgor, and the direct ownership thereof, is
listed on Annex A hereto; (ii) the Stock held by such Pledgor consists of the
number and type of shares of the stock of the corporations as described in Annex
B hereto; (iii) such Stock constitutes that percentage of the issued and
outstanding capital stock of the issuing corporation as set forth in Annex B
hereto; (iv) the Notes held by such Pledgor consist of the promissory notes
described in Annex C hereto; (v) the Limited Liability Company Interests held by
such Pledgor consists of the number and type of interest of the respective
Pledged LLC as described in Annex D hereto; (vi) such Limited Liability Company
Interests held by such Pledgor constitute the percentage of the issued and
outstanding equity interests of the respective Pledged LLC as set forth in Annex
D hereto for such Pledgor; (vii) except for such immaterial exceptions set forth
on Annexes B and C as may be reasonably acceptable to the Pledgee, each such
Pledgor is the holder of record and sole beneficial owner of the Stock, the
Notes, the Limited Liability Company Interests, the Partnership Interests and
the Securities identified on Annex G hereto; (viii) the Partnership Interests
held by such Pledgor consists of the number and type of interest of the
respective Pledged Partnership as described in Annex E hereto; (ix) the
Partnership Interests held by such Pledgor constitutes that percentage of the
entire Partnership Interest of the respective Pledged Partnership as is set
forth in Annex E hereto for such Pledgor; (x) such Pledgor owns or possesses no
other Securities except as described on Annexes B, C, D, E and G hereto; and
(xi) such Pledgor has complied with the respective procedures set forth in
Section 3.2(a) with respect to each item of Collateral described in Annexes B
through E hereto and Annex G hereto that is required by this Agreement to be
pledged to the Pledgee on the date hereof (or the respective Subsequent
Effective Date).
          3. PLEDGE OF SECURITIES, ETC.
          3.1 Pledge. To secure the Applicable Obligations of such Pledgor and
for the purposes set forth in Section 1, each Pledgor does hereby grant, pledge
and assign to the Pledgee for the benefit of the relevant Secured Creditors, and
does hereby create a continuing security interest in favor of the Pledgee for
the benefit of the relevant Secured Creditors in, all of the right, title and
interest in and to the following, whether now existing or hereafter from time to
time acquired (collectively, the “Collateral”):

12



--------------------------------------------------------------------------------



 



     (i) each of the Collateral Accounts, including any and all assets of
whatever type or kind deposited by such Pledgor in such Collateral Account,
whether now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, moneys, checks, drafts,
Instruments, Securities or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Secured Debt Agreement to be
deposited in such Collateral Account, and all investments and all certificates
and other Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;
     (ii) all Securities owned by such Pledgor from time to time and all options
and warrants owned by such Pledgor from time to time to purchase Securities;
     (iii) all Limited Liability Company Interests owned by such Pledgor from
time to time and all of such Pledgor’s right, title and interest in each limited
liability company to which such interests relate, whether now existing or
hereafter acquired, including, without limitation:
     (1) all the capital thereof and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets, distributions and other
payments to which such Pledgor shall at any time be entitled in respect of such
Limited Liability Company Interests;
     (2) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
     (3) all of its claims, rights, powers, privileges, authority, options,
security interest, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
     (4) all present and future claims, if any, of any of such Pledgor against
any such Pledged LLC for moneys loaned or advanced, for services rendered or
otherwise;
     (5) all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of any of such Pledgor relating
to such Limited Liability Company Interests, including any power to terminate,
cancel or modify any limited liability company agreement or operating agreement,
to execute any instruments and to take any and all other action on behalf of and
in the name of any of such Pledgor in respect of such Limited Liability Company
Interest and any such Pledged LLC, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or

13



--------------------------------------------------------------------------------



 



option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing (with all
of the foregoing rights to be exercisable only upon the occurrence and during
the continuation of a Noticed Event of Default); and
     (6) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
     (iv) all Partnership Interests owned by such Pledgor from time to time and
all of such Pledgor’s right, title and interest in each partnership to which
such interests relate, whether now existing or hereafter acquired, including,
without limitation:
     (1) all of the capital thereof and its interest in all profits, income,
surplus, losses, Partnership Assets, distributions and other payments to which
such Pledgor shall at any time be entitled in respect of any such Partnership
Interest;
     (2) all other payments due or to become due to such Pledgor in respect of
any such Partnership Interest, whether under any partnership agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;
     (3) all of its claims, rights, powers, privileges, authority, options,
security interest, liens and remedies, if any, under any partnership or other
agreement or at law or otherwise in respect of any such Partnership Interest;
     (4) all present and future claims, if any, of such Pledgor against any
Pledged Partnership for moneys loaned or advanced, for services rendered or
otherwise;
     (5) all of such Pledgor’s rights under any partnership agreement or at law
to exercise and enforce every right, power, remedy, authority, option and
privilege of such Pledgor relating to any Partnership Interest, including any
power, if any, to terminate, cancel or modify any general or limited partnership
agreement, to execute any instruments and to take any and all other action on
behalf of and in the name of such Pledgor in respect of such Partnership
Interest and any Pledged Partnership, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect, or receipt
for any of the foregoing or for any Partnership Asset, to enforce or execute any
checks, or other instruments

14



--------------------------------------------------------------------------------



 



or orders, to file any claims and to take any action in connection with any of
the foregoing (with all of the foregoing rights to be exercisable only upon the
occurrence and during the continuation of a Noticed Event of Default);
     (6) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
     (v) all Financial Assets and Investment Property owned by such Pledgor from
time to time;
     (vi) all Security Entitlements owned by such Pledgor from time to time in
any and all of the foregoing; and
     (vii) all Proceeds of any and all of the foregoing.
; provided that, notwithstanding the foregoing, (1) the Collateral that secures
the RAI Senior Notes Obligations of a Specified RAI Senior Notes Pledgor shall
be limited to Designated RAI Senior Notes Collateral owned by such Specified RAI
Senior Notes Pledgor, all of which Collateral shall also ratably secure all
other Applicable Obligations of such Specified RAI Senior Notes Pledgor, and the
Collateral Proceeds with respect to any item of Collateral owned by a Specified
RAI Senior Notes Pledgor that are to be applied to the RAI Senior Notes
Obligations shall be limited to Collateral Proceeds resulting from the sale,
other disposition of or other realization upon, and other moneys received in
respect of, the Designated RAI Senior Notes Collateral of such Specified RAI
Senior Notes Pledgor, with such Collateral Proceeds to also be applied ratably
to all other Applicable Obligations of such Specified RAI Senior Notes Pledgor
and (2) in the case of any sale, assignment, transfer or grant of a security
interest hereunder by a Restricted Pledgor only, the term “Collateral” shall not
include any Collateral (determined as provided herein without regard to this
clause (2)) of such Restricted Pledgor other than (x) Collateral of the type
described in clause (i) of Section 3.1 and (y) all other Collateral of the type
which may be perfected by the filling of a UCC-1 financing statement in any
relevant jurisdiction.
          3.2. Procedures. (a) To the extent that any Pledgor at any time or
from time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by the respective Pledgor) be pledged pursuant to Section 3.1 of this
Agreement and, in addition thereto, such Pledgor shall (to the extent provided
below) take the following actions for the benefit of the Pledgee and the other
relevant Secured Creditors as set forth below as promptly as practicable and, in
any event, within 10 Business Days after it obtains such Collateral, provided
that, notwithstanding the foregoing, (i) in the case of Collateral consisting of
an Uncertificated Security, Limited Liability Company Interest or Partnership
Interest of a Person which is not a Subsidiary of such Pledgor and a security
interest in which is to be perfected by taking an action specified in sub-clause
(ii) or (iv)(2) below, such Pledgor shall have 30 days after it obtains such
Collateral to take the respective action required by said sub-clause, (ii) in
the case of Collateral a security interest in

15



--------------------------------------------------------------------------------



 



which is to be perfected by taking an action specified in sub-clause
(iii) below, such Pledgor shall have 90 days after the Fifth Restatement
Effective Date (or, if such Collateral is acquired after the Fifth Restatement
Effective Date, the date it obtains such Collateral) to take the respective
action required by said sub-clause, (iii) in the case of any Security, Stock,
Limited Liability Company Interest or Partnership Interest of an Excluded
Foreign Entity, such Pledgor owning the same shall only be required to take the
respective action specified below on the date such Excluded Foreign Entity
ceases to qualify as an “Excluded Foreign Entity” in accordance with the
definition thereof and (iv) in the case of any Security, Stock, Limited
Liability Company Interest or Partnership Interest of any Domestic Subsidiary of
the Borrower which is not (or is not required pursuant to the terms of the
Credit Agreement to be) a Credit Party owned by such Pledgor, such Pledgor shall
not be required (until such time, if any, as such Subsidiary shall become a
Credit Party) to take any of the actions specified in clause (i), (ii), (iii) or
(iv) below, so long as such Pledgor has taken all actions required by
Section 3.2(b)(ii) below with respect to such Collateral:
     (i) with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation), the respective
Pledgor shall deliver such Certificated Security to the Pledgee, indorsed to the
Pledgee or indorsed in blank;
     (ii) with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), the
respective Pledgor shall cause the issuer of such Uncertificated Security (or,
in the case of an issuer that is not a Subsidiary of such Pledgor, will use
reasonable efforts to cause such issuer) to duly authorize and execute, and
deliver to the Pledgee, an agreement for the benefit of the Pledgee and the
other relevant Secured Creditors substantially in the form of Annex F hereto
(appropriately completed to the reasonable satisfaction of the Pledgee and with
such modifications, if any, as shall be reasonably satisfactory to the Pledgee)
pursuant to which, subject to Section 5 hereof, such issuer agrees to comply
with any and all instructions originated by the Pledgee without further consent
by the registered owner and not to comply with instructions regarding such
Uncertificated Security (and any Partnership Interest and Limited Liability
Company Interest issued by such issuer) originated by any other Person other
than a court of competent jurisdiction; provided that in the case of an
Uncertificated Security issued by a Person that is organized under the laws of a
jurisdiction other than the United States or any state thereof, such Pledgor
shall enter into a Foreign Pledge Agreement and comply with the requirements of
Section 16(d) as if said Person had been (but then ceased to be) an Excluded
Foreign Entity,
     (iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), the respective Pledgor shall promptly
notify the Pledgee thereof and shall promptly take (x) all actions required
(i) to comply with the applicable rules of such Clearing Corporation and (ii) to
perfect the security interest of the Pledgee under applicable law (including, in
any event, under Sections 9-314(a) and (b), 9-106 and 8-106(d) of the UCC) and
(y) such other actions as the Pledgee deems reasonably necessary or desirable to
effect the foregoing;

16



--------------------------------------------------------------------------------



 



     (iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Interest
credited on the books of a Clearing Corporation), (1) if such Partnership
Interest or Limited Liability Company Interest is represented by a certificate
and is a Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in Section 3.2(a)(ii)
hereof;
     (v) with respect to any Note, delivery of such Note to the Pledgee,
indorsed to the Pledgee or indorsed in blank; and
     (vi) with respect to cash proceeds, (i) establishment by the Pledgee of a
cash account in the name of such Pledgor over which the Pledgee shall have
exclusive and absolute control and dominion (and no withdrawals or transfers may
be made therefrom by any Person except with the prior written consent of the
Pledgee) and (ii) deposit of such cash in such cash account.
          (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
     (i) with respect to all Collateral of such Pledgor whereby or with respect
to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), the respective Pledgor shall take all
actions as may be reasonably requested from time to time by the Pledgee so that
“control” of such Collateral is obtained and at all times held by the Pledgee;
and
     (ii) each Pledgor shall from time to time cause appropriate financing
statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Investment Property and
other Collateral which is perfected by the filing of such financing statements
(in each case to the maximum extent perfection by filing may be obtained under
the laws of the relevant States, including, without limitation, Section 9-312(a)
of the UCC).
          3.3. Subsequently Acquired Collateral. If any Pledgor shall acquire
(by purchase, stock dividend or similar distribution or otherwise) any
additional Collateral at any time or from time to time after the date hereof,
such Collateral shall automatically (and without any further action being
required to be taken) be subject to the pledge and security interests created
pursuant to Section 3.1 hereof and, furthermore, the respective Pledgor will
promptly thereafter take (or cause to be taken) all action with respect to such
Collateral in accordance with the procedures set forth in Section 3.2 hereof,
and will promptly thereafter deliver to the Pledgee (i) a certificate executed
by a principal executive officer of such Pledgor describing such Collateral and
certifying that the same has been duly pledged in favor of the Pledgee (for the
benefit of the

17



--------------------------------------------------------------------------------



 



relevant Secured Creditors entitled thereto) hereunder and (ii) supplements to
Annexes A through E hereto as are reasonably necessary to cause such annexes to
be complete and accurate at such time, provided that unless specifically
requested by the Collateral Agent, such updated Annexes shall not be required to
include any after-acquired Securities pledged to the Pledgee pursuant to the
procedures set forth in Section 3.2(a)(iii). Notwithstanding the foregoing, no
Pledgor shall be required at any time to pledge hereunder any Stock which will
result in more than 65% of the total combined voting power of all classes of
capital stock of any Foreign Corporation entitled to vote being pledged
hereunder.
          3.4. Transfer Taxes. Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
          4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall
have the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or, following a Noticed Event of Default which is continuing, in favor of the
Pledgee or any nominee or nominees of the Pledgee or a sub-agent appointed by
the Pledgee.
          5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until a Noticed
Event of Default shall have occurred and be continuing, each Pledgor shall be
entitled to exercise all voting rights attaching to any and all Collateral owned
by it, and to give consents, waivers or ratifications in respect thereof;
provided that no vote shall be cast or any consent, waiver or ratification given
or any action taken which would violate, result in breach of any covenant
contained in, or be inconsistent with, any of the terms of this Agreement, the
Credit Agreement, any other Credit Document, any New Senior Notes Document, any
Refinancing Senior Notes Document, any Secured Credit Agreement or any Secured
Hedging Agreement (collectively, the “Secured Debt Agreements”), or which would
have the effect of impairing in any material respect the value of the Collateral
or any material part thereof or impairing the position or interests of the
Pledgee or any other Secured Creditor therein, provided however, each Pledgor
shall be permitted to amend and/or modify intercompany notes constituting
Collateral in the ordinary course of business and consistent with past
practices. All such rights of a Pledgor to vote and to give consents, waivers
and ratifications shall cease in case a Noticed Event of Default shall occur and
be continuing and Section 7 hereof shall become applicable. As used herein, a
“Noticed Event of Default” shall mean (i) an Event of Default with respect to a
Credit Party under Section 9.05 of the Credit Agreement and (ii) any other Event
of Default in respect of which the Pledgee has given the Borrower notice that
such Event of Default constitutes a “Noticed Event of Default”.
          6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until a Noticed Event
of Default shall have occurred and be continuing, all cash dividends,
distributions, cash Proceeds or other amounts payable in respect of the
Collateral shall be paid to the respective Pledgor; provided that all dividends
or other amounts payable in respect of the Collateral which are determined by
the Pledgee, to represent in whole or in part an extraordinary, liquidating or
other distribution in return of

18



--------------------------------------------------------------------------------



 



capital not permitted by the Credit Agreement shall be paid, to the extent so
determined to represent an extraordinary, liquidating or other distribution in
return of capital, to the Pledgee and retained by it as part of the Collateral
(unless such cash dividends are applied to repay the Obligations pursuant to
Section 9 of this Agreement). The Pledgee shall also be entitled to receive
directly, and to retain as part of the Collateral:
     (i) all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(other than cash) paid or distributed by way of dividend or otherwise in respect
of the Collateral;
     (ii) all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including cash) paid or distributed in respect of the Collateral by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and
     (iii) all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including cash) which may be paid in respect of the Collateral by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate, partnership or other reorganization.
Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive proceeds of the Collateral in any form in accordance
with Section 3 of this Agreement. All dividends, distributions or other payments
which are received by the respective Pledgor contrary to the provisions of this
Section 6 or Section 7 shall be received in trust for the benefit of the Pledgee
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).
          7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. In case a Noticed Event of
Default shall have occurred and be continuing, the Pledgee shall be entitled to
exercise all of the rights, powers and remedies (whether vested in it by this
Agreement or by any other Secured Debt Agreement or by law) for the protection
and enforcement of its rights in respect of the Collateral, including, without
limitation, all the rights and remedies of a secured party upon default under
the Uniform Commercial Code as in effect in any relevant jurisdiction, and the
Pledgee shall be entitled, without limitation, to exercise any or all of the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 to such Pledgor;
     (ii) to transfer all or any part of the Collateral into the Pledgee’s name
or the name of its nominee or nominees;
     (iii) to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
     (iv) to vote all or any part of the Collateral (in each case whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright

19



--------------------------------------------------------------------------------



 



owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);
     (v) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance or advertisement or
to redeem or otherwise (all of which are hereby waived by each Pledgor), for
cash, on credit or for other property, for immediate or future delivery without
any assumption of credit risk, and for such price or prices and on such terms as
the Pledgee in its reasonable discretion may determine, provided that at least
10 days’ notice of the time and place of any such sale shall be given to such
Pledgor. The Pledgee shall not be obligated to make such sale of Collateral
regardless of whether any such notice of sale has theretofore been given. Each
purchaser at any such sale shall hold the property so sold absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives
and releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise. At any such sale, unless prohibited
by applicable law, the Pledgee on behalf of all Secured Creditors (or certain of
them) may bid for and purchase all or any part of the Collateral so sold free
from any such right or equity of redemption. Neither the Pledgee nor any other
Secured Creditor shall be liable for failure to collect or realize upon any or
all of the Collateral or for any delay in so doing nor shall it be under any
obligation to take any action whatsoever with regard thereto; and
     (vi) to set-off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
          8. REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the
Pledgee provided for in this Agreement or any other Secured Debt Agreement, or
now or hereafter existing at law or in equity or by statute shall be cumulative
and concurrent and shall be in addition to every other such right, power or
remedy. The exercise or beginning of the exercise by the Pledgee or any other
Secured Creditor of any one or more of the rights, powers or remedies provided
for in this Agreement or any other Secured Debt Agreement or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other Secured Creditor to exercise any such right, power
or remedy shall operate as a waiver thereof. Unless otherwise required by the
Credit Documents, no notice to or demand on any Pledgor in any case shall
entitle it to any other or further notice or demand in similar other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
other Secured Creditor to any other further action in any circumstances without
demand or notice. By accepting the benefits of this Agreement, the Secured
Creditors expressly acknowledge and agree that (x) this Agreement may be
enforced only by the action of the Pledgee acting upon the instructions of the
Required Lenders or, if the CA Termination Date has occurred, the holders of a
majority of the outstanding principal amount of all remaining Obligations,
provided that if prior to the CA Termination Date

20



--------------------------------------------------------------------------------



 



a payment default with respect to at least $300,000,000 principal amount in the
aggregate of New Senior Notes and/or Refinancing Senior Notes has continued for
at least 180 days (and such defaulted payment has not been received pursuant to
a drawing under any letter of credit), the holders of a majority of the
outstanding principal amount of the Indebtedness subject to such payment default
or defaults can direct the Pledgee to commence and continue enforcement of the
Liens created hereunder, which the Pledgee shall comply with subject to
receiving any indemnity which it reasonably requests, provided further that the
Pledgee shall thereafter comply only with the directions of the Required Lenders
as to how to carry out such enforcement so long as such directions are not
adverse to the aforesaid directions of the holders of Indebtedness subject to
such payment default or defaults and (y) no other Secured Creditor shall have
any right individually to seek to enforce or to enforce this Agreement or to
realize upon the security to be granted hereby, it being understood and agreed
that such rights and remedies shall be exercised exclusively by the Pledgee for
the benefit of the Secured Creditors as their interests may appear upon the
terms of this Agreement.
          9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee
upon any sale, other disposition of or other realization upon any Collateral
pursuant to the terms of this Agreement, together with all other moneys received
by the Pledgee hereunder (collectively, the “Collateral Proceeds”), shall be
applied (subject to the payment rules set forth more specifically in Section
9(c) below) as follows:
     (i) first, to the payment of all Obligations owing to the Pledgee of the
type described in clauses (vi), (vii) and (viii) of Section 1 herein;
     (ii) second, to the extent proceeds of the sale, other disposition of or
other realization upon any item of Collateral remain after the application
pursuant to preceding clause (i), an amount equal to the outstanding Applicable
Obligations secured by such item of Collateral shall be paid to the Secured
Creditors as their interests may appear, with (x) each Secured Creditor
receiving an amount equal to its outstanding Applicable Obligations secured by
such item of Collateral or, if the proceeds are insufficient to pay in full all
such Applicable Obligations, its Pro Rata Share of the amount so remaining to be
distributed and (y) in the case of the Credit Document Obligations, the New
Senior Notes Obligations and the Refinancing Senior Notes Obligations included
in such Applicable Obligations, any such amount to be applied (1) first to the
payment of interest in respect of the unpaid principal amount of Loans, New
Senior Notes or Refinancing Senior Notes, as the case may be, (2) second to the
payment of principal of Loans, New Senior Notes or Refinancing Senior Notes, as
the case may be and (3) third to the other Credit Document Obligations, New
Senior Notes Obligations and Refinancing Senior Notes Obligations, as the case
may be; and
     (iii) third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii), to the relevant Pledgor or, to the extent
directed by such Pledgor or a court of competent jurisdiction, to whomever may
be lawfully entitled to receive such surplus.
          (b) For purposes of this Agreement, “Pro Rata Share” shall mean when
calculating a Secured Creditor’s portion of any distribution or amount pursuant
to clause (a)

21



--------------------------------------------------------------------------------



 



above, the amount (expressed as a percentage) equal to a fraction the numerator
of which is the then outstanding amount of the relevant Applicable Obligations
secured by the relevant item of Collateral owed such Secured Creditor and the
denominator of which is the then outstanding amount of all Applicable
Obligations secured by the relevant item of Collateral.
          (c) All payments required to be made to (i) the Lender Creditors
hereunder shall be made to the Administrative Agent for the account of the
respective Lender Creditors, (ii) the Credit Card Issuers hereunder shall be
made to the Credit Card Issuer(s) under the applicable Secured Credit Card
Agreement, (iii) the Hedging Creditors hereunder shall be made to the paying
agent under the applicable Secured Hedging Agreement or, in the case of Secured
Hedging Agreements without a paying agent, directly to the applicable Hedging
Creditors, (iv) the New Senior Notes Creditors hereunder shall be made to the
New Senior Notes Trustee for the account of the respective New Senior Notes
Creditors and (v) the Refinancing Senior Notes Creditors hereunder shall be made
to the Refinancing Senior Notes Trustee for the account of the respective
Refinancing Senior Notes Creditors.
          (d) For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent for a determination of the outstanding Credit Document Obligations,
(ii) any Credit Card Issuer for a determination of the outstanding Credit Card
Obligations owed to such Credit Card Issuer, (iii) any Hedging Creditor for a
determination of the outstanding Hedging Obligations owed to such Hedging
Creditor, (iv) the New Senior Notes Trustee for a determination of the
outstanding New Senior Notes Obligations and (v) the Refinancing Senior Notes
Trustee for a determination of the outstanding Refinancing Senior Notes
Obligations. Unless it has actual knowledge (including by way of written notice
from a Secured Creditor) to the contrary, the Administrative Agent under the
Credit Agreement, in furnishing information pursuant to the preceding sentence,
and the Pledgee, in acting hereunder, shall be entitled to assume that no Credit
Document Obligations other than principal, interest and regularly accruing fees
are owing to any Lender Creditor.
          (e) It is understood and agreed that each Pledgor shall remain liable
to the extent of any deficiency between (x) the amount of the Obligations for
which it is responsible directly or as a Guarantor that are satisfied with
proceeds of the Collateral and (y) the aggregate outstanding amount of such
Obligations.
          10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.
          11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to
indemnify and hold harmless the Pledgee and each other Secured Creditor and
their respective successors, assigns, employees, agents and affiliates
(individually, an “Indemnitee,” and collectively the “Indemnitees”) from and
against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and (ii) to
reimburse each

22



--------------------------------------------------------------------------------



 



Indemnitee for all reasonable costs and expenses, including reasonable
attorneys’ fees, in each case growing out of or resulting from this Agreement or
the exercise by any Indemnitee of any right or remedy granted to it hereunder or
under any other Secured Debt Agreement (but excluding any claims, demands,
losses, judgments and liabilities or expenses to the extent incurred by reason
of gross negligence or willful misconduct of such Indemnitee (as determined by a
court of competent jurisdiction in a final and non-appealable decision)). In no
event shall the Pledgee be liable, in the absence of gross negligence or willful
misconduct on its part, for any matter or thing in connection with this
Agreement other than to account for moneys or other property actually received
by it in accordance with the terms hereof. If and to the extent that the
obligations of any Pledgor under this Section 11 are unenforceable for any
reason, such Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.
          12. PLEDGEE NOT BOUND. (a) Nothing herein shall be construed to make
the Pledgee or any other Secured Creditor liable as a general partner or limited
partner of any Pledged Partnership or a member of any Pledged LLC and the
Pledgee or any other Secured Creditor by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall not have any of the
duties, obligations or liabilities of a general partner or limited partner of
any Pledged Partnership or a member of any Pledged LLC. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of the
respective Pledged Partnership Interest, Pledged Limited Liability Company
Interest or Security pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture among the Pledgee, any other Secured
Creditor and/or any Pledgor.
          (b) Except as provided in the last sentence of paragraph (a) of this
Section, the Pledgee, by accepting this Agreement, did not intend to become a
general partner or limited partner of any Pledged Partnership or a member of any
Pledged LLC or otherwise be deemed to be a co-venturer with respect to any
Pledgor, any Pledged Partnership or any Pledged LLC., either before or after an
Event of Default shall have occurred. The Pledgee shall have only those powers
set forth herein and shall assume none of the duties, obligations or liabilities
of a general partner or limited partner of any Pledged Partnership or a member
of any Pledged LLC or of any Pledgor.
          (c) Neither the Pledgee nor any other Secured Creditor shall be
obligated to perform or discharge any obligation of any Pledgor as a result of
the collateral assignment hereby effected.
          (d) The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee to appear in or defend any action or proceeding
relating to the Collateral to which it is not a party, or to take any action
hereunder or thereunder, or to expend any money or incur any expenses or perform
or discharge any obligation, duty or liability under the Collateral.
          13. FURTHER ASSURANCES. (a) Each Pledgor agrees that it will join with
the Pledgee in executing and, at such Pledgor’s own expense, file and refile
under the Uniform Commercial Code such financing statements, continuation
statements and other documents in such offices as the Pledgee may reasonably
deem necessary or appropriate and wherever

23



--------------------------------------------------------------------------------



 



required or permitted by law in order to perfect and preserve the Pledgee’s
security interest in the Collateral hereunder and hereby authorizes the Pledgee
to file financing statements and amendments thereto relative to all or any part
of the Collateral without the signature of such Pledgor where permitted by law,
and agrees to do such further acts and things and to execute and deliver to the
Pledgee such additional conveyances, assignments, agreements and instruments as
the Pledgee may reasonably require or reasonably deem advisable to carry into
effect the purposes of this Agreement or to further assure and confirm unto the
Pledgee its rights, powers and remedies hereunder or thereunder.
          (b) Each Pledgor hereby appoints the Pledgee, such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, from time to time after the occurrence
and during the continuance of an Event of Default, in the Pledgee’s reasonable
discretion to take any action and to execute any instrument which the Pledgee
may reasonably deem necessary or advisable to accomplish the purposes of this
Agreement.
          14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. It is expressly understood and agreed that the obligations
of the Pledgee as holder of the Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement, are only
those expressly set forth in this Agreement. The Pledgee shall act hereunder on
the terms and conditions set forth herein and in Annex M to the Security
Agreement, the terms of which shall be deemed incorporated herein by reference
as fully as if same were set forth herein in their entirety (for such purpose,
treating each reference to the “Security Agreement” as a reference to this
Agreement, each reference to the “Collateral Agent” as a reference to the
Pledgee, each reference to an “Assignor” as a reference to a “Pledgor” and each
reference to a “Secured Creditor” and a “Secured Debt Agreement” as a reference
to a “Secured Creditor” or a “Secured Debt Agreement”, as the case may be, as
defined herein).
          15. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber any of the Collateral or any interest therein if prohibited by the
terms of this Agreement or any other Secured Debt Agreement.
          16. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS. (a) Each Pledgor
represents, warrants and covenants that:
     (i) it is the legal, record and beneficial owner of, and has good and
marketable title to, all Collateral consisting of one or more Securities pledged
by it hereunder, subject to no pledge, lien, mortgage, hypothecation, security
interest, charge, option or other encumbrance whatsoever, except the liens and
security interests created by this Agreement and Permitted Liens;
     (ii) it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement without the consent of any
other Person;

24



--------------------------------------------------------------------------------



 



     (iii) this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or law);
     (iv) except to the extent already made or obtained, no consent of any other
party (including, without limitation, any stockholder, member, limited or
general partner or creditor of such Pledgor or any of its Subsidiaries) and no
consent, license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required to be obtained by such Pledgor in connection with (a) the
execution, delivery or performance of this Agreement, (b) the validity or
enforceability of this Agreement, (c) the perfection or enforceability of the
Pledgee’s security interest in the Collateral (other than with respect to the
Equity Interests of an Excluded Foreign Entity) or (d) except for compliance
with or as may be required by applicable securities laws, the exercise by the
Pledgee of any of its rights or remedies provided herein;
     (v) neither the execution, delivery or performance of this Agreement or any
other Secured Debt Agreement to which it is a party violates (a) any material
provision of any applicable law or regulation or of any order, judgment, writ,
award or decree of any court, arbitrator or domestic or foreign governmental
authority, (b) the certificate of incorporation, certificate of formation,
certificate of partnership, partnership agreement, limited liability company
agreement (or equivalent organizational documents) or by-laws, as the case may
be, of such Pledgor or of any securities issued by such Pledgor or any of its
Subsidiaries, or (c) any indenture, mortgage, lease, deed of trust, credit
agreement, loan agreement, agreement or other instrument to which such Pledgor
or any of its Subsidiaries is a party or which purports to be binding upon such
Pledgor or any of its Subsidiaries or upon any of their respective assets and
will not result in the creation or imposition of any lien or encumbrance on any
of the assets of such Pledgor or any of its Subsidiaries except as contemplated
by this Agreement;
     (vi) all the Collateral consisting of Securities, Pledged Limited Liability
Company Interests and Pledged Partnership Interests have been duly and validly
issued, are fully paid and non-assessable and are subject to no options to
purchase or similar rights;
     (vii) to Pledgor’s knowledge, each of the Pledged Notes constitute, or,
when executed by the obligor thereof, will constitute, the legal, valid and
binding obligation of such obligor, enforceable in accordance with its terms
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or law);

25



--------------------------------------------------------------------------------



 



     (viii) the pledge, assignment and delivery to the Pledgee of the Collateral
consisting of Certificated Securities (other than the Certificated Securities
(x) of the Excluded Foreign Entities and (y) required to be pledged pursuant to
the procedures set forth in Section 3.2(a)(iii)) and Pledged Notes pursuant to
this Agreement, creates a valid and perfected first security interest in such
Collateral and the proceeds thereof, subject to no prior Lien or encumbrance or
to any agreement purporting to grant to any third party a Lien or encumbrance on
the property or assets of such Pledgor which would include the Securities;
     (ix) it is not in default in the payment of any portion of any mandatory
capital contribution, if any, required to be made under any partnership
agreement or limited liability company agreement to which such Pledgor is a
party, and such Pledgor is not in violation of any other material provisions of
any partnership agreement or limited liability company agreement to which such
Pledgor is a party, or otherwise in default or violation thereunder; no
Partnership Interest or Limited Liability Company Interest is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Pledgor by any Person with respect thereto;
     (x) it shall not withdraw as a partner of any Pledged Partnership or member
of any Pledged LLC, or file or pursue or take any action which may, directly or
indirectly, cause a dissolution or liquidation of or with respect to any Pledged
Entity or seek a partition of any property of any Pledged Entity, except as
permitted by the Credit Agreement;
     (xi) the Pledged Partnership Interests or Pledged Limited Liability Company
Interests of such Pledgor, as the case may be, constitute, and will at all times
hereafter continue to constitute, in the aggregate, all of the partnership
interests or membership interests, as the case may be, of each Pledged Entity of
such Pledgor and no Pledged Entity shall create any options or rights or other
agreements to sell or otherwise transfer, or sell or otherwise transfer, any
Partnership Interests or Limited Liability Company Interests;
     (xii) each partnership agreement and limited liability company agreement is
the legal, valid and binding obligation of the parties thereto, enforceable in
accordance with its terms and, together with this Agreement, contains the entire
agreement between the parties thereto relating to the subject matter thereof;
and
     (xiii) “control” (as defined in Section 8-106 of the UCC) has been obtained
by the Pledgee over all Collateral consisting of Securities (including Notes
which are Securities) with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC, in each such case to the extent required
by the terms of this Agreement.
          (b) Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to the Securities and the
proceeds thereof against the claims and demands of all persons whomsoever; and
each Pledgor covenants and agrees that it will have like title to and right to
pledge any other property at any time hereafter pledged to the Pledgee as

26



--------------------------------------------------------------------------------



 



Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.
          (c) Each Pledgor covenants and agrees that it will take no action
which would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which would have the effect of impairing the position or interests
of the Pledgee or any other Secured Creditor under any Secured Debt Agreement
except as permitted by the Credit Agreement.
          (d) Any Pledgor which owns an equity interest in an Excluded Foreign
Entity covenants and agrees that on the date on which such entity ceases to
qualify as an “Excluded Foreign Entity” in accordance with the definition
thereof, (i) such Pledgor shall have duly authorized, executed and delivered to
the Pledgee a pledge agreement, in form and substance satisfactory to the
Pledgee, governed by the laws of the jurisdiction of organization of such
Excluded Foreign Entity and covering (subject to the pledge limitations in
subclause (ii) of the definition of the term “Stock”) the equity interests of
such Excluded Foreign Entity owned by such Pledgor (as amended, restated,
modified and/or supplemented from time to time in accordance with the terms
thereof and of the Credit Agreement, each such pledge agreement, a “Foreign
Pledge Agreement”), (ii) such Foreign Pledge Agreement shall be in full force
and effect and shall have been duly recorded or filed in such manner and in such
places as required by the law of the jurisdiction governing such Foreign Pledge
Agreement to establish, perfect, preserve and protect the pledge in favor of the
Collateral Agent, (iii) all taxes, fees and other charges payable in connection
with the such Foreign Pledge Agreement (including the recordation thereof) shall
have been paid in full and (iv) the Pledgee shall have received such other
evidence that all actions necessary or, in the opinion of the Pledgee,
desirable, to perfect and/or render enforceable the security interest purported
to be created by such Foreign Pledge Agreement have been taken (including,
without limitation, the delivery of an opinion from local counsel acceptable to
the Pledgee in form, scope and substance reasonably satisfactory to the
Pledgee).
          (e) Each Pledgor represents and warrants as of the date of each Credit
Event under the Credit Agreement, that the fair market value of the Margin Stock
held by the Pledgors as of the date of such Credit Event does not exceed
$50,000,000.
          17. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever, including, without limitation:
     (i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Secured Debt Agreements, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;
     (ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement;
     (iii) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;

27



--------------------------------------------------------------------------------



 



     (iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
     (v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Pledgor or
any Subsidiary of such Pledgor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not such Pledgor shall have notice or knowledge of any of the
foregoing.
          18. TERMINATION; RELEASE. (a) After the Termination Date (as defined
below), this Agreement shall terminate (provided that all indemnities set forth
herein including, without limitation, in Section 11 hereof shall survive any
such termination) and the Pledgee, at the request and expense of the respective
Pledgor, will execute and deliver to such Pledgor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement as
provided above, and will duly assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the Pledgee and as has not theretofore
been sold or otherwise applied or released pursuant to this Agreement, together
with any moneys at the time held by the Pledgee hereunder. As used in this
Agreement, (i) “CA Termination Date” shall mean the date upon which the Total
Commitment has been terminated, no Letter of Credit or Note under the Credit
Agreement is outstanding and all other Credit Document Obligations have been
paid in full in cash (other than arising from indemnities for which no request
for payment has been made) and (ii) “Termination Date” shall mean the date upon
which (x) the CA Termination Date shall have occurred and (y) if (but only if) a
Notified Non-Credit Agreement Event of Default shall have occurred and be
continuing on the CA Termination Date (and after giving effect thereto), either
(I) such Notified Non-Credit Agreement Event of Default shall have been cured or
waived by the requisite holders of the relevant Obligations subject to such
Notified Non-Credit Agreement Event of Default or (II) all Secured Credit Card
Agreements and Secured Hedging Agreements (if any) giving rise to a Notified
Non-Credit Agreement Event of Default shall have been terminated and all
Obligations subject to such Notified Non-Credit Agreement Event of Default shall
have been paid in full (other than arising from indemnities for which no request
for payment has been made).
          (b) So long as no Notified Non-Credit Agreement Event of Default has
occurred and is continuing, in the event that (x) prior to the CA Termination
Date (i) any part of the Collateral is sold or otherwise disposed of in
connection with a sale or other disposition permitted by Section 8.02 of the
Credit Agreement (it being agreed for such purposes that a release will be
deemed “permitted by Section 8.02 of the Credit Agreement” if the proposed
transaction constitutes an exception to Section 8.02 of the Credit Agreement) or
(ii) all or any part of the Collateral is released at the direction of the
Required Lenders (or all the Lenders if required by Section 12.12 of the Credit
Agreement), and the proceeds of such sale or disposition or from such release
(if any) are applied in accordance with the terms of the Credit Agreement to the
extent required to be so applied or (y) on and after the CA Termination Date,
any part of the Collateral is sold or otherwise disposed of without violating
the New Senior Notes Documents, the Refinancing Senior Notes Documents, the
Secured Credit Card Agreements and the Secured Hedging Agreements, the Pledgee,
at the request and expense of the respective Pledgor will

28



--------------------------------------------------------------------------------



 



release such Collateral from this Agreement, duly assign, transfer and deliver
to such Pledgor (without recourse and without any representation or warranty)
such of the Collateral as is then being (or has been) so sold or released and as
may be in possession of the Pledgee and has not theretofore been released
pursuant to this Agreement (it being understood and agreed that upon the release
of all or any portion of the Collateral by the Collateral Agent at the direction
of the Lenders as provided above, the Lien on the Collateral in favor of the
Collateral Agent for the benefit of the Credit Card Issuer, the Hedging
Creditors, the New Senior Notes Creditors and the Refinancing Senior Notes
Creditors shall automatically be released).
          (c) In addition to the foregoing, all Collateral shall be
automatically released (subject to reinstatement upon the occurrence of a new
Trigger Event, with each date of such reinstatement, a “Subsequent Effective
Date”) in accordance with Section 7.10(i) of the Credit Agreement.
          (d) At any time that the relevant Pledgor desires that the Pledgee
take any action to give effect to any release of Collateral pursuant to the
foregoing Section 18(a), (b) or (c), it shall deliver to the Pledgee a
certificate signed by an authorized officer describing the Collateral to be
released and certifying its entitlement to a release pursuant to the applicable
provisions of Sections 18(a), (b) or (c) and in such case the Pledgee, at the
request and expense of such Pledgor, will execute such documents as required to
duly release such Collateral and to assign, transfer and deliver to such Pledgor
or its designee (without recourse and without any representation or warranty)
such of the Collateral as is then being released and as may be in the possession
of the Pledgee. The Pledgee shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with (or which the Pledgee in good faith believes to be in accordance with) this
Section 18. Upon any release of Collateral pursuant to Section 18(a), (b) or
(c), so long as no Noticed Event of Default is then in existence, none of the
Secured Creditors shall have any continuing right or interest in such
Collateral, or the proceeds thereof (subject to reinstatement rights upon the
occurrence of a new Trigger Event in the case of a release pursuant to
Section 18(c)).
          19. NOTICES, ETC. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telex, facsimile
transmission or cable communication) and mailed, telegraphed, telexed,
telecopied, cabled or delivered (including by way of overnight courier):
          (i) if to any Pledgor, at its address set forth opposite its signature
below;
          (ii) if to the Pledgee, at:
JPMorgan Chase Bank, N.A.
4 New York Plaza, 4th Floor
New York, New York 10004
Attention: Raju Nanoo
Tel: 212-623-7537
Fax: 212-623-1310

29



--------------------------------------------------------------------------------



 



     (iii) if to any Lender (other than the Pledgee), at such address as such
Lender shall have specified in the Credit Agreement;
     (iv) if to any Credit Card Issuer, at such address as such Credit Card
Issuer shall have specified in writing to the Pledgors and the Pledgee;
     (v) if to any Hedging Creditor, at such address as such Hedging Creditor
shall have specified in writing to the Pledgors and the Pledgee;
     (vi) if to any New Senior Notes Creditor, at such address of the New Senior
Notes Trustee as the New Senior Notes Trustee shall have specified in writing to
the Pledgors and the Pledgee;
     (vii) if to any Refinancing Senior Notes Creditor, at such address of the
Refinancing Senior Notes Trustee as the Refinancing Senior Notes Trustee shall
have specified in writing to the Pledgors and the Pledgee;
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. Except as
otherwise expressly provided herein, all such notices and communications shall
be deemed to have been duly given or made when received.
          20. WAIVER; AMENDMENT. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Pledgee (with the consent of (x) if prior
to the CA Termination Date, the Required Lenders or, to the extent required by
Section 12.12 of the Credit Agreement, all of the Lenders and (y) if on and
after the CA Termination Date, the holders of at least a majority of the
outstanding principal amount of the Obligations remaining outstanding), and each
Pledgor affected thereby (it being understood that the addition or release of
any Pledgor hereunder shall not constitute a change, waiver, discharge or
variance affecting any Pledgor other than the Borrower and the Pledgor so added
or released), provided that any change, waiver, modification or variance
affecting the rights and benefits of a single Class of Secured Creditors (and
not all Secured Creditors in a like or similar manner) shall require the written
consent of the Requisite Creditors of such Class of Secured Creditors; provided,
however, that technical modifications may be made to this Agreement without the
consent of a given Class of Secured Creditors affected thereby if such
modifications are intended to conform the Collateral pledge requirements of this
Agreement with the pledge requirements of the relevant Secured Debt Agreements
to which such Class of Secured Creditors is a party. For the purpose of this
Agreement, the term “Class” shall mean each class of Secured Creditors, i.e.,
whether (1) the Lender Creditors as holders of the Credit Document Obligations,
(2) the Credit Card Issuers as holders of the Credit Card Obligations, (3) the
Hedging Creditors as holders of the Hedging Obligations, (4) the New Senior
Notes Creditors as holders of the New Senior Notes Obligations or (5) the
Refinancing Senior Notes Creditors as holders of the Refinancing Senior Notes
Obligations. For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (1) with respect to each of the Credit Document
Obligations, the Required Lenders, (2) with respect to the Credit Card
Obligations, the holders of at least a majority of all Credit Card Obligations
outstanding from time to time, (3) with respect to the Hedging

30



--------------------------------------------------------------------------------



 



Obligations, the holders of at least a majority of all Hedging Obligations
outstanding from time to time, (4) with respect to the New Senior Notes
Obligations, the holders of at least a majority of the outstanding principal
amount of the New Senior Notes and (5) with respect to the Refinancing Senior
Notes Obligations, the holders of at least a majority of the outstanding
principal amount of the Refinancing Senior Notes.
          21. MISCELLANEOUS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 18, (ii) be
binding upon each Pledgor, its successors and assigns, and (iii) inure, together
with the rights and remedies of the Pledgee hereunder, to the benefit of the
Pledgee, the other Secured Creditors and their respective successors,
transferees and assigns. This Agreement shall be construed and enforced in
accordance with and governed by the law of the State of New York. The headings
of the several sections and subsections in this Agreement are for purposes of
reference only and shall not limit or define the meaning hereof. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument. In the
event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.
          22. WAIVER OF JURY TRIAL. Each party hereto irrevocably waives all
right to a trial by jury in any action, proceeding or counterclaim arising out
of or relating to this Agreement or the transactions contemplated hereby.
          23. ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of the Borrower that is required to become a party to this Agreement
after the date hereof pursuant to the requirements of the Credit Agreement shall
become a Pledgor hereunder by (x) executing a counterpart hereof and/or an
assumption agreement in form and substance satisfactory to the Collateral Agent,
(y) delivering supplements to Annexes A through E hereto, as are necessary to
cause such Annexes to be complete and accurate with respect to such additional
Pledgor on such date and (z) taking all actions as specified in this Agreement,
in each case with all documents required above to be delivered to the Collateral
Agent and with all documents and action required above to be taken to the
reasonable satisfaction of the Collateral Agent.
          24. NO THIRD PARTY BENEFICIARIES. This Agreement is entered into
solely for the benefit of the parties hereto and their respective successors and
assigns and for the benefit of the Secured Creditors from time to time and their
respective successors and assigns and, except for the Secured Creditors and
their successors and assigns, there shall be no third party beneficiaries
hereof, nor shall any Person other than the parties hereto and their respective
successors and assigns, and the Secured Creditors and their respective
successors and assigns, be entitled to enforce the provisions hereof or have any
claims against any party hereto (or any Secured Creditor) or their successors
and assigns arising from, or under, this Agreement.
          25. [RESERVED].

31



--------------------------------------------------------------------------------



 



          26. AMENDMENT AND RESTATEMENT. Each of the Collateral Agent and each
of the Pledgors hereby acknowledges and agrees that from and after the Fifth
Restatement Effective Date, this Agreement amends, restates and supersedes the
Second Amended and Restated Pledge Agreement in its entirety.
* * *

32



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

            REYNOLDS AMERICAN INC.,
     as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Senior Vice President and Treasurer     

            R.J. REYNOLDS TOBACCO HOLDINGS, INC.,
     as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Senior Vice President and Treasurer     

            R. J. REYNOLDS TOBACCO COMPANY,
     as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Treasurer     

            RJR ACQUISITION CORP., as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Assistant Treasurer     

            GMB, INC., as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Treasurer     

            FHS, INC., as a Pledgor
      By:   /s/ Vernon A. Stewart         Name:   Vernon A. Stewart       
Title:   Vice President     

Signture Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



            R. J. REYNOLDS TOBACCO CO.,
     as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

            CONWOOD COMPANY, LLC,
     as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

            CONWOOD SALES CO., LLC,
     as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

            ROSSWIL LLC, as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

            CONWOOD HOLDINGS, INC.,
     as a Pledgor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

            SCOTT TOBACCO LLC,
     as a Pledgor,
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signture Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



            RJR PACKAGING, LLC,
     as a Pledgor,
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

            R. J. REYNOLDS GLOBAL PRODUCTS, INC.,
     as a Pledgor,
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

            SANTA FE NATURAL TOBACCO COMPANY, INC.,
     as a Pledgor,
      By:   /s/ Richard M. Sanders         Name:   Richard M. Sanders       
Title:   President and CEO     

            LANE, LIMITED, as a Pledgor,
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Assistant Treasurer     

Signture Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



          Acknowledged And Agreed:    
 
        JPMORGAN CHASE BANK, N.A.,          as Collateral Agent and Pledgee    
 
       
By:
  /s/ Thomas T. Hou
 
Name: Thomas T. Hou    
 
  Title: Executive Director    

Signture Page to Pledge Agreement

 